Per Curiam.
Petitioner Committee on Professional Standards moves to suspend respondent attorneys on the ground they have failed to file a registration statement and pay the required attorney registration fee in accordance with section 468-a of the Judiciary Law and part 118 of the Rules of the Chief Administrator of the Courts (22 NYCRR part 118).
The moving papers indicate that despite written notices sent to them by the Office of Court Administration and a notice sent by petitioner, respondents have failed to register and pay the required fee.
Subdivision (5) of Judiciary Law § 468-a provides that noncompliance with the statute and rules regarding attorney registration “shall constitute conduct prejudicial to the administration of justice and shall be referred to the appropriate appellate division * * * for disciplinary action”. This Court has previously held that failure to comply with the registration requirements is professional misconduct warranting discipline (see, e.g., Matter of Arms, 251 AD2d 743; Matter of Ryan, 238 AD2d 713; Matter of Farley, 205 AD2d 874).
In view of respondents’ continued failure to comply with the attorney registration requirements of the Judiciary Law and Rules of the Chief Administrator of the Courts, petitioner’s motion is granted and the respondents listed on the schedule attached hereto are suspended, effective 30 days from the date of this order, until further order of this Court.
*828Cardona, P. J., Mikoll, Mercure, Crew III and White, JJ., concur. Ordered, that petitioner’s motion is granted; and it is further ordered, that the respondents listed on the schedule attached hereto are suspended, effective 30 days from the date of this order, until further order of the court; and it is further ordered that respondents, for the period of suspension, are commanded to desist and refrain from the practice of law in any form either as principal or as agent, clerk or employee of another, and are forbidden to appear as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority or to give to another any opinion as to the law or its application or any advice in relation thereto and it is further ordered that respondents shall comply with the provisions of this Court’s rules (22 NYCRR 806.9) regulating the conduct of suspended attorneys.
ATTORNEYS YEAR ADMITTED
1. Aglipay, Mario G. 1989
2. Albrecht, Elisabeth 1993
3. Antonakos, John P. 1985
4. Bessen, Adam L. 1989
5. Bickert, Russell G. 1987
6. Bjelde, Richard L. 1987
7. Blevins, Don W. 1991
8. Brooks, Derek E. 1993
9. Brown, Amy E. 1993
10. Capone, Marc C. 1993
11. Chang, James A. 1991
12. Choi, Wooyoung Y. 1993
13. Civile, Robert J. 1993
*829ATTORNEYS YEAR ADMITTED
14. Collins, Carolyn K. 1993
15. Corriston, Edwin C., Jr. 1993
16. Curran, Denise M. 1993
17. Davidson, Naomi L. 1991
18. Desmar ais, Thomas 1993
19. Edelson, Gary L. 1989
20. Elin, Catherine A. 1993
21. Eversley, Calvin A. 1987
22. Franklin, Francine A. 1993
23. Geller, Lawrence A. 1991
24. Gildea, William J., Ill 1993
25. Goldman, Richard D. 1993
26. Gordon, James D. 1993
27. Gortler, Hugh P. 1991
28. Grodman, Ian R. 1993
29. Gutierrez, Hugo E. 1987
30. Henry, Marianne 1993
31. Higgins, Robin K. 1993
32. Holley, Tonya A. 1993
33. Hoevel, Talbot C. 1991
34. Kaplan, Elizabeth A. 1993
*830ATTORNEYS YEAR ADMITTED
35. Keating, William F. 1983
36. Kogut, Susanne M. 1991
37. Kristal, Manda W. 1987
38. Kurens, Jonathan H. 1991
39. Lahren, Leeann 1993
40. Lambert, Elizabeth A. 1991
41. Lederer, Jonathan R. 1993
42. Levine, Allen S. 1985
43. Li-Ran, Haim 1987
44. Madden, Susan M. 1991
45. Magtoto, Ma Thersa T. 1993
46. Mahon, Jody P. 1991
47. McDonnell, Mary C. 1993
48. Meyer, Nancy J. 1985
49. Miller, Gary P. 1985
50. Miller, Mariann V. 1983
51. Milton, Dennis P. 1993
52. Mirianthopoulos, Odisseas 1993
53. Moskowitz, Donna 1989
54. Newland, Jeffrey M. 1993
55. O’Malley, Patricia E: 1993
*831ATTORNEYS YEAR ADMITTED
56. Orticelli, David J. 1991
57. Oteri, Sandra E. 1993
58. Palmer, Allen G. 1989
59. Patel, Abdul E. 1989
60. Perlman, Daniel K. 1993
61. Plitt, Brian C. 1993
62. Rifkin, Jessica R. 1987
63. Roark, Kelley S. 1989
64. Rostow, Victoria P. 1985
65. Rummell, David L. 1993
66. Russell, David P. 1993
67. Santemma, Suzanne E. 1991
68. Schulman, Susan I. 1991
69. Schwartz, Judith S. 1991
70. Schwartz, Roberta S. 1987
71. Sexton, Terence P. 1993
72. Shanni, Erik 1991
73. Shih, Alice Y. H. 1993
74. Simmonds, Richard B. 1991
75. Slesar, Joseph D. 1991
76. Spadacino, Michael A. 1993
*832ATTORNEYS YEAR ADMITTED
77. Stemmer, Esther 1991
78. Stolarz, Dorothy G. 1991
79. Sumberg, Jeffrey E. 1987
80. Talbott, James N. 1985
81. Taylor, Paulette 1983
82. Tesner, Kathleen J. 1991
83. Theotocatos, Nicholas G. 1993
84. Tomacruz, Manuel B. 1989
85. Turner, Janis L. 1983
86. Velasquez, Vicente J. 1985
87. Wagatsuma, Yukako 1993
88. Warden, William P. 1993
89. Weisz-Epstein, Desiree A. 1993
90. Wheaton, Willie J. 1989
91. Wilkins, Jesse T. 1987
92. Williams, Oliver W. 1991
93. Wilson, Mark 1991
94. Winkelman, Barbara G. 1991
95. Witanachchi, Vinita J. 1991
96. Zalowitz, Rudolph L. 1985
97. Ziemba, Elizabeth A. 1987